                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                           Case No. 1:19−cr−223

   v.                                         Hon. Janet T. Neff

CHAPPIE DEAN HOLMES,

         Defendant.
                                       /



                          NOTICE OF HEARING


TAKE NOTICE that a hearing has been scheduled as set forth below:

Type of hearing(s):   Change of Plea Hearing
Date/Time:            October 24, 2019 01:30 PM
Magistrate Judge:     Phillip J. Green
Place/Location:       601 Federal Building, Grand Rapids, MI




                                           PHILLIP J. GREEN

Dated: October 15, 2019          By:        /s/ Angie L. Doezema
                                           Courtroom Deputy
